Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 12/18/20 has been entered.
Claims 2-8, 10-18, and 20-21 are pending.
Claim 1 was previously canceled.
Claims 9 and 19 have been canceled.

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.

Regarding the Double Patenting rejection, applicant argues the claims do not recite or analogously recite the features in the parent application [Remarks pg. 8]. Examiner respectively disagrees. As indicated below, the instant application focuses on the messaging from the MME and BS, while the ‘406 patent analogously recites the same or similar messages from the view point of the network and terminal. Since similar operations, messages, and information is passed between devices, the Double Patenting rejection is maintained.

Regarding the independent claims, applicant argues Enomoto does not disclose “receiving from a terminal a request message for attaching to a network the request message including capability info on a relay function to perform communication between another terminal and the network, identifying subscription info of the terminal related to the relay function, and transmitting to a BS a control 

Regarding the dependent claims, applicant argues they are allowable based on their dependence from their respective independent claims [Remarks pg. 11]. Examiner respectively disagrees. The response to arguments against the independent claims is stated above and that response is incorporated herein by reference in this response. There being no basis for withdrawal of the rejection of the independent claims, no basis exists for withdrawal of the rejections of these claims. Consequently, the rejections to these claims are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6, 12, 16 and 7, 11, 17, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 4 and 11 of U.S. Patent No. 10455406. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s BS/MME is performing a similar role to the ‘406 patent’s “network device”. Furthermore, the instant application’s “terminal”, “request msg”, “control msg”, “info indicating the authorization”, and “subscription info” are performing similar functions as the ‘406 patent’s “terminal”, “service .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 2-6,     7-8, 10-11,     12-16, and     17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto (US 20160286459 A1, cited by applicant of record) in view of Rakotoharison (US 20150180565 A1).

Regarding claims 2, 12 and 7, 17, Enomoto discloses a base station [fig. 4, 1a no. 9, 1b no. 20] in a communication system, the base station comprising:
a transceiver [fig. 4 no. 210, 212, 220, 230]; and
a controller [fig. 4 no. 200] coupled with the transceiver and configured to:
receive, from a terminal [fig. 1 no. 15], a request message for attaching to a network (The UE-R Comm Path Establishing Process [fig. 7 no. S708] includes a PDN Connectivity Request [fig. 10 no. S1002, par. 0199]),
transmit, to a mobility management entity, the attach request message (The BS transmits the request to the MME [fig. 10 no. S1002]) and
receive, from the mobility management entity, a control message [fig. 10 no. S1012],
wherein the control message includes information indicating an authorization for performing the relay function corresponding to subscription information (PDN Connectivity Accept Notification 
Although Enomoto discloses the request message including information on a relay function to perform a communication between another terminal and the network (The request includes identifying info of the relay, as well as identifying info for the service [par. 0200-201]), Enomoto does not explicitly disclose capability information. However, these concepts are well known as disclosed by Rakotoharison.
In the same field of endeavor, Rakotoharison discloses:
the request message including information on a relay function to perform a communication between another terminal and the network [fig. 2 no. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Enomoto with Rakotoharison. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of improving coverage [Rakotoharison par. 0002].
Regarding claims 2 and 12, Enomoto discloses service ID info [par. 0201].

Regarding claims 3, 13 and 8, 18, Enomoto and Rakotoharison disclose everything claimed, as applied above.
Enomoto further discloses:
wherein the controller is further configured to store the received information indicating the authorization for performing the relay function in a user equipment (UE) context [fig. 4 no. 242].

Regarding claims 4 and 14, Enomoto and Rakotoharison disclose everything claimed, as applied above.

wherein the controller is further configured to receive, from a server having the subscription information of the terminal, the subscription information of the terminal related to the relay function (HSS manages subscription information [fig. 1 no. 60, 30, par. 0057]).

Regarding claims 5, 15 and 10, 20, Enomoto and Rakotoharison disclose everything claimed, as applied above.
Enomoto further discloses:
wherein the request message further indicates an access point name (APN) for a connection associated with the relay function [par. 0200].

Regarding claims 6, 16 and 11, 21, Enomoto and Rakotoharison disclose everything claimed, as applied above.
Rakotoharison further discloses:
wherein the capability information on the relay function is included in the user equipment (UE) network capability information in the attach request message [fig. 2 no. 1].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huawei S2-140622 (cited by applicant of record) discloses similar ProSe communication between the UE-R and MME as the independent claims. Ericsson S2-144073 (cited by applicant of record) discloses similar ProSe communication between the UE and the network, including the HSS, as the claims (e.g., dependent claim 19).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556.  The examiner can normally be reached on M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WALTER J DIVITO/Primary Examiner, Art Unit 2419